DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Gore on 5/20/2022.
IN THE CLAIMS as filed 3/1/2021:
In Claim 1, line 2, replace the limitation “having an axial bore, a square recess section of the bore in an upper portion of the retainer” with --and an axial bore including a square recess section of the axial bore in the top end of the retainer--.
In Claim 1, line 3, delete the limitation “of reduced diameter”.
In Claim 1, lines 3-4, replace the limitation “the top most end” with --a distal portion of the top end--.
In Claim 1, line 4, replace the limitation “said retainer bore” with --said axial bore--.
In Claim 1, line 4, delete the limitation “of enlarged diameter”.
In Claim 1, line 5, replace the limitation “the cavity” with --the central cavity--.
In Claim 1, line 5, replace the limitation “said cavity” with --said central cavity--.
In Claim 1, line 7, replace the limitation “the retainer bore” with --the axial bore--.
In Claim 1, line 12, replace the limitation “an enlarged midsection” with --a flanged midsection--.
In Claim 1, line 13, replace the limitation “the plunger midsection” with --the flanged midsection--.
In Claim 2, line 1, replace the limitation “the midsection” with --the flanged midsection--.
In Claim 2, line 1, delete the limitation “closely”.
In Claim 4, lines 1-2, replace the limitation “the plunger midsection” with --the flanged midsection--.
In Claim 5, line 1, replace the limitation “a sharply angled face” with --an angled face--.
In Claim 5, line 2, replace the limitation “the plunger midsection” with --the flanged midsection--.
In Claim 7, line 2, delete the limitation “retainer”.
In Claim 9, line 1, delete the limitation “sharply”.
In Claim 10, line 1, replace the limitation “the plunger midsection” with --the flanged midsection--.
In Claim 11, lines 2-3, replace the limitation “having attachment means for affixing the retainer to” with --configured to attach to--.
Reasons for Allowance
	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
No prior art of record discloses at least a push button device including a plunger that includes a flanged midsection having a square cross section having corners that interact with two sets of oppositely facing cams disposed on a container that receives the plunger. In addition, no prior art of record discloses that an axial bore includes both a square recess section and central cavity as required by Claim 1. Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Regarding the limitation “flanged midsection,” while the specification of the instant application does not contain explicit written antecedent basis for the limitation “flanged,” the limitation is not considered to constitute new matter as the limitation is clearly shown in the drawings. For example, Merriam-Webster’s Dictionary defines “flange” as “a rib or rim for strength, for guiding, or for attachment to another object” while other sources define “flange” as “a projecting flat rim, collar, or rib on an object.” It is understood that the “flanged midsection” refers to element (18) within the drawings and Figure 2 of the instant application clearly illustrates element (18) as a “projecting flat rim, collar, or rib,” and thus amending the claims to refer to “a flanged midsection” does not constitute new matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                            

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656